Citation Nr: 0405770	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-25 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether the income of the veteran's daughter is at a level 
which would permit the payment of VA benefits based on her 
alleged status as a helpless child.



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1975, 
and from April 1977 to February 1979.  The veteran died in 
December 1998.  The appellant is the deceased veteran's 
former wife, who is acting on behalf of their daughter.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO, which denied the 
appellant's claim of entitlement to death pension benefits on 
behalf of their daughter on the basis of excessive income.



REMAND

When the appellant initially filed her claim, she was seeking 
entitlement to recognition of the veteran's daughter as a 
"helpless child" based on a finding of permanent incapacity 
for self-support prior to attaining the age of 18 years.  

As alluded to above, however, the RO subsequently denied this 
claim on the basis that the benefits received by the 
veteran's daughter from the Social Security Administration 
(SSA) exceed the maximum allowable income for receipt of 
death pension benefits.

As explained by the RO in the December 2002 denial letter, 
the RO did not actually adjudicate the issue of whether the 
veteran's daughter qualifies as a helpless child for the 
purpose of receiving VA benefits because such a determination 
had become moot.

In the December 2002 denial letter, the RO specifically 
requested information regarding medical expenses from the 
appellant.  The RO explained that this information could 
alter its determination as to her daughter's income.  Later 
that month, the appellant indicated in a letter to the RO 
that she was unable to afford medical treatment for her 
daughter.  

The Board notes, however, that although the appellant has 
reported that she cannot afford medical treatment, it appears 
that she has nevertheless may have incurred some medical 
expenses in 2003.  In this regard, the Board notes several 
letters submitted directly to the Board by the appellant's 
representative in January 2004, which show that several 
private medical facilities had contacted the appellant about 
unpaid medical expenses.  

This additional evidence was not accompanied by a waiver of 
initial RO consideration.  Thus, the Board believes that a 
remand of this case is necessary so that this evidence can be 
considered by the RO in the first instance.

In addition, the Board believes that additional evidentiary 
development is required in this case.  In particular, the RO 
should also issue another letter to the appellant requesting 
that she provide a list of any medical expenses incurred on 
behalf of the veteran's daughter since November 2001.  

The RO should also again contact SSA and clarify the exact 
amount of benefits that have been administered to the 
appellant on behalf of her daughter since November 2001.

If, after the aforementioned development has been completed, 
the RO determines that the income of the veteran's child is 
at a level which would permit payment of VA benefits, the RO 
should then develop and adjudicate the issue of whether the 
child qualifies as a helpless child based on a finding of 
permanent incapacity for self-support prior to attaining the 
age of 18 years.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
information as to the amount of benefits 
that have been administered to the 
appellant on behalf of her daughter since 
November 2001. 

2.  The RO should also contact the 
appellant and request that she provide a 
list of all medical expenses incurred on 
behalf of her daughter since November 
2001, to include the cost of any 
medications.

3.  Following completion of the requested 
development, the RO should readjudicate 
the issue of whether the income of the 
veteran's child is at a level which would 
permit the payment of VA benefits.  If it 
is determined that the income of the 
veteran's child is at a level which would 
permit payment, the RO should then 
adjudicate the issue of whether the child 
qualifies as a helpless child based on a 
finding of permanent incapacity for self-
support prior to attaining the age of 18 
years.  If the benefit sought on appeal 
remains denied, the RO should issue an 
Supplemental Statement of the Case 
(SSOC), and the veteran should be 
afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



